Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges Year Ended December 31, Earnings: Net income (loss) attributable to the Company ) Provision for income taxes Equity in (earnings) losses from real estate ventures ) ) Operating distributions from real estate ventures Fixed charges Total Earnings Fixed Charges: Interest expense Applicable portion of rent expense (1) Total Fixed Charges Ratio of Earnings to Fixed Charges 1. Represents one-third of rent expense, which we believe approximates the portion of rent expense that relates to interest.
